DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 7-8, 10, 15-18, 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2015/0110278 A1 to Andersen in view of US Patent Pub No 2017/0148466 A1 to Jackson et al. (“Jackson”), and further in view of US Patent Pub No 2013/0259248 A1 to Chia.
As to claim 1, Andersen discloses a first device, comprising: at least one processor; a microphone accessible to the at least one processor; and storage accessible to the at least one processor (see figures 1 and 3; pg. 2, ¶ 0018, ¶ 0020) and comprising instructions executable by the at least one processor (see pg. 8, ¶ 0076) to: based on a determination that the first device is closer to a source of sound than a second device different from the first device, select the first device and transmit first noise signals to the second device based on first discrete sounds that are 
Andersen teaches the system as determining a noise signature and transmitting said signature to other devices further from the noise source for noise cancellation, and therefore does not expressly disclose selecting the first or second device for performance of noise cancellation and transmitting or receiving noise cancellation signals from the closest device to the noise source to other devices in the area. However such a configuration is considered an obvious variation, as taught by Jackson, which teaches a similar system for enhanced noise cancellation (see Abstract), and further teaches the system as including a plurality of devices in proximity, with the closest device selected for noise cancelling, and analyzing and calculating a noise cancelling signal at the device to be sent to the other devices (see figure 4; pg. 4, ¶ 0055). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select, particularly if the devices are all similar or the same type of the device and therefore have the same capabilities for analyzing and generating noise cancelling signals. 
Andersen in view of Jackson further discloses at least one of the devices including a ranging unit for calculating a time delay (Andersen pg. 6, ¶ 0053), wherein the signal received at the closest device to the noise source is used for noise cancelling (Andersen pg. 7, ¶ 0058), and wherein the analyzing and generating of noise cancelling data occurs at the device that prehears Jackson figure 4; pg. 4, ¶ 0055), but does not disclose the first device also transmitting first data indicating respective first times at which to present audio generated from the first noise cancellation signals at the second device, the respective first times determined at least in part based on a speed of sound in dry air, or receiving second data indicating respective second times at which to present audio generated from the second noise cancellation signals at the first device, the respective second times also determined at least in part based on the speed of sound in dry air. 
Chia discloses a noise reduction system wherein a noise source is sensed by the closest of two input transducers (see figure 1), wherein the system takes advantage of the electronic noise signal received by the closest transducer arriving a delta time ahead of the acoustic noise in order to adjust the timing of the output signal and cancel the noise when it arrives by generating an out-of-phase output, the difference in time depending on the speed of sound (see pg. 1, ¶ 0011; pg. 2, ¶ 0019, ¶ 0024 - ¶ 0025).
Andersen in view of Jackson and Chia are analogous art because they are drawn to noise cancelling systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the time alignment as taught by Chia in the device as taught by Andersen in view of Jackson. The motivation would have been to provide an out of phase cancellation of the noise by using data from the closest device that received the noise to temporally align the output of the device furthest from the noise with the incoming noise (Chia figure 1; pg. 1, ¶ 0011; pg. 2, ¶ 0024). 
As to claim 4, Andersen in view of Jackson and Chia further discloses comprising a digital signal processor (DSP), wherein the first noise cancellation signals are generated using Andersen pg. 2, ¶ 0020; pg. 8, ¶ 0076; Jackson pg. 4, ¶ 0055).  
As to claim 7, Andersen in view of Jackson and Chia further discloses comprising at least one speaker accessible to the at least one processor, and wherein the instructions are executable to: present, via the at least one speaker, the audio generated from the second noise cancellation signals (Andersen pg. 2, ¶ 0020; pgs. 6-7, ¶ 0057 - ¶ 0058).  
As to claim 8, Andersen in view of Jackson and Chia further discloses comprising a digital signal processor (DSP), wherein the audio generated from the second noise cancellation signals is presented at least in part by processing the second noise cancellation signals using the DSP (Andersen pg. 2, ¶ 0020; pg. 6, ¶ 0057; pg. 8, ¶ 0076).  
As to claim 10, Andersen discloses a method, comprising: establishing a peer to peer network between at least first and second devices (see figures 3-4; pg. 3, ¶ 0030; pg. 7, ¶ 0058); electing one of the first and second devices for generating noise signals based on which of the first and second devices is closest to a source of sound; using the elected device to generate the noise signals based on sound detected by the elected device; and transmitting the noise signals over the peer to peer network to the non-elected device (enhanced noise cancellation based on closest device to noise source, see pg. 7, ¶ 0058). 
Andersen teaches the system as determining a noise signature and transmitting said signature to other devices for noise cancellation, and therefore does not expressly disclose generating and transmitting noise cancellation signals from the elected device. However such a configuration is considered an obvious variation, as taught by Jackson, which teaches a similar system for enhanced noise cancellation (see Abstract), and further teaches the system as including a plurality of devices in proximity, with the closest device selected for noise 
Andersen in view of Jackson further discloses at least one of the devices including a ranging unit for calculating a time delay (Andersen pg. 6, ¶ 0053), wherein the signal received at the closest device to the noise source is used for noise cancelling (Andersen pg. 7, ¶ 0058), and wherein the analyzing and generating of noise cancelling data occurs at the device that prehears the noise (Jackson figure 4; pg. 4, ¶ 0055), but does not disclose transmitting to the non-elected device data indicating an offset for when audio corresponding to the noise cancellation signals should be presented, the offset being determined at least in part based on a speed of sound in dry air.
Chia discloses a noise reduction system wherein a noise source is sensed by the closest of two input transducers (see figure 1), wherein the system takes advantage of the electronic noise signal received by the closest transducer arriving a delta time ahead of the acoustic noise in order to adjust the timing of the output signal and cancel the noise when it arrives by generating an out-of-phase output, the difference in time depending on the speed of sound (see pg. 1, ¶ 0011; pg. 2, ¶ 0019, ¶ 0024 - ¶ 0025).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the time alignment as taught by Chia in the method as taught by Andersen in view of Jackson. The motivation would have been to provide an out of phase cancellation of the noise by using data from the closest device that received the noise to Chia figure 1; pg. 1, ¶ 0011; pg. 2, ¶ 0024). 
As to claim 15, Andersen in view of Jackson and Chia further discloses wherein the method comprises: determining which of the first and second devices is closest to a source of sound based on which of the first and second devices is the first one to detect a first discrete sound from the source (Andersen pg. 7, ¶ 0058; Jackson pg. 4, ¶ 0055; Chia figure 1).  
As to claim 16, Andersen in view of Jackson and Chia further discloses wherein the method comprises: electing the first device for generating the noise cancellation signals based on the first device being closest to the source of sound; using the first device to generate the noise cancellation signals based on sound detected by the first device; and transmitting the noise cancellation signals peer to peer to the second device (Andersen pg. 7, ¶ 0058; Jackson pg. 4, ¶ 0055).  
As to claim 17, Andersen in view of Jackson and Chia further discloses wherein the method comprises: using the first device to facilitate a telephone call (Andersen pg. 1, ¶ 0003; Jackson pg. 3, ¶ 0033); using the first device to provide, to another device, input to a microphone as part of the telephone call; and also using the input to the microphone to generate the noise cancellation signals (Andersen noise pickup of nearby devices, see figure 8; pg. 2, ¶ 0018 - ¶ 0019; pg. 5, ¶ 0046; pg. 7, ¶ 0058).  
As to claim 18, Andersen discloses at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor (firmware or software implemented processing, see pg. 7, ¶ 0020; pg. 8, ¶ 0076) to: select a first device to generate noise signals based on the first device being closer to a first source of sound than a second device, the first and second 
Andersen teaches the system as determining a noise signature and transmitting said signature to other devices for noise cancellation, and therefore does not expressly disclose generating and transmitting noise cancellation signals from the selected device. However such a configuration is considered an obvious variation, as taught by Jackson, which teaches a similar system for enhanced noise cancellation (see Abstract), and further teaches the system as including a plurality of devices in proximity, with the closest device selected for noise cancelling, and analyzing and calculating a noise cancelling signal at the device to be sent to the other devices (see figure 4; pg. 4, ¶ 0055). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select, particularly if the devices are all similar or the same type of the device and therefore have the same capabilities for analyzing and generating noise cancelling signals. 
Andersen in view of Jackson further discloses at least one of the devices including a ranging unit for calculating a time delay (Andersen pg. 6, ¶ 0053), wherein the signal received at the closest device to the noise source is used for noise cancelling (Andersen pg. 7, ¶ 0058), and wherein the analyzing and generating of noise cancelling data occurs at the device that prehears the noise (Jackson figure 4; pg. 4, ¶ 0055), but does not disclose transmitting to the second device an indication of an offset for when audio corresponding to the noise cancellation signals should be presented at the second device, the offset being determined at least in part based on a speed of sound in dry air.
Chia discloses a noise reduction system wherein a noise source is sensed by the closest of two input transducers (see figure 1), wherein the system takes advantage of the electronic noise signal received by the closest transducer arriving a delta time ahead of the acoustic noise in order to adjust the timing of the output signal and cancel the noise when it arrives by generating an out-of-phase output, the difference in time depending on the speed of sound (see pg. 1, ¶ 0011; pg. 2, ¶ 0019, ¶ 0024 - ¶ 0025).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the time alignment as taught by Chia in the CRSM as taught by Andersen in view of Jackson. The motivation would have been to provide an out of phase cancellation of the noise by using data from the closest device that received the noise to temporally align the output of the device furthest from the noise with the incoming noise (Chia figure 1; pg. 1, ¶ 0011; pg. 2, ¶ 0024). 
As to claim 31, Andersen in view of Jackson and Chia further discloses comprising: using the elected device to calculate the offset based on the speed of sound in dry air and a distance between one or more of: the first and second devices, the source of sound and one or more of the first and second devices (Andersen pg. 6, ¶ 0053; Chia figure 1; pg. 1, ¶ 0011; pg. 2, ¶ 0024 - ¶ 0025).  
As to claim 35, Andersen in view of Jackson and Chia further discloses wherein the instructions are executable to: calculate the offset based on the speed of sound in dry air and an identified distance between one or more of: the first and second devices, the first source of sound and one or more of the first and second devices (Andersen pg. 6, ¶ 0053; Chia figure 1; pg. 1, ¶ 0011; pg. 2, ¶ 0024 - ¶ 0025).  

s 28-30, 32-34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Jackson and Chia and further in view of US Patent Pub No 2010/0128881 A1 to Petit et al. (“Petit”).
As to claims 28, 32 and 36, Andersen in view of Jackson and Chia discloses the first device, method, and CRSM of corresponding Claims 1, 10 and 18.
Andersen in view of Jackson and Chia discloses the speed of sound as being approximately 340 m/s (Chia pg. 2, ¶ 0019) but does not expressly disclose wherein the speed of sound in dry air is 343 meters per second. However the speed of sound with a value of 343 m/s is well-known in the art and would therefore be an obvious choice to one of ordinary skill when calculating a delay time, as taught by Petit, which discloses a similar acoustic system, and further discloses the design speed of sound of 343 m/s at 20º C as being the most common value used when calculating a difference in travel time between audio devices (see pg. 14, ¶ 0180). The proposed modification is therefore considered an obvious variation of the teachings of Andersen in view of Jackson and Chia, the motivation being as a matter of design, in order to select a design value for the speed of sound that applies for most environments the devices are used, and allows for adjustments if the temperature varies significantly (Petit pg. 14, ¶ 0180).
As to claims 29, 33 and 37, Andersen in view of Jackson, Chia and Petit further discloses wherein the speed of sound in dry air is for air of 20 degrees Celsius (Petit pg. 14, ¶ 0180).  
As to claims 30, 34 and 38, Andersen in view of Jackson, Chia and Petit further discloses wherein the speed of sound in dry air is 343 meters per second at 20 degrees Celsius (Petit pg. 14, ¶ 0180).  
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652